        Case 1:16-cv-00238-WLS Document 66 Filed 05/21/19 Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF GEORGIA
                                   ALBANY DIVISION


UNITED STATES OF AMERICA,                             )
                                                      )
            Plaintiff,                                )
                                                      )
v.                                                    )      CIVIL ACTION FILE
                                                      )
                                                      )      NO. 1:16-cv-00238-WLS
MARY WOHLWENDER CRISP,                                )
Individually, et al.,                                 )
                                                      )
            Defendants.                               )
                                                      )

                          NOTICE OF SALE OF
       DESIGNATED REAL PROPERTY ASSETS OF WOHLWENDER ESTATE
          PROPERTIES, LLC AND BIDDING PROCEDURES THEREFOR

       This notice (“Notice”) is provided by Order of the United States District Court for the
Middle District of Georgia, Albany Division (“Court”), in the case styled United States of
America v. Mary Wohlwender Crisp, et al., Civil Action File No. 1:16-CV-00238-WLS
(“Case”).

       PLEASE TAKE NOTICE THAT:

       1.       Kevin O’Halloran is the duly appointed receiver (the “Receiver”) in the Case for
                certain real property (the “Receivership Assets”) of Mary Wohlwender Crisp, in
                her individual capacity, and in her capacities as Executrix of the Estate of Mary
                Bradley Cooper Wohlwender, Trustee of the Edward C. Wohlwender, Trustee of
                the Edward C. Wohlwender, Jr., Credit Shelter Trust and of the marital Trust
                created under the Last Will and Testament of Edward C. Wohlwender, Jr.; and
                Wohlwender Estate Properties, LLC (collectively, the “Defendants”).

       2.       The Receivership Assets serve to secure obligations of Defendants to United States
                of American (“Plaintiff”).

       3.       On October 22, 2018, the Receivership Court entered final judgment in favor of
                Plaintiff against Defendants in the following amounts (i) principal amount of
                $14,248,382.70, plus interest at the rate set forth at 28 U.S.C. Sec 1961(c)(1), and
                other interest, penalties, and statutory additions as set forth in the Judgment.

       4.       Pursuant to the Order Appointing Receiver and Enjoining Defendants and Others
                (the "Receivership Order") entered by the Receivership Court in the Receivership
 Case 1:16-cv-00238-WLS Document 66 Filed 05/21/19 Page 2 of 13



      Case on November 26, 2018 (the “Receivership Date”), the Receiver is authorized
      to sell any of the Receivership Assets, subject to Plaintiff’s consent.

5.    Among the Receivership Assets are the “Designated Real Property Assets,”
      consisting of any existing buildings and other permanent improvements
      (“Improvements”) now located on the real property in Chattahoochee County,
      GA Tax Parcel No. 001-0005, containing 100 acres, more or less (the “Land”).

6.    The Receiver, as seller, and a prospective purchaser (“Initial Bidder”) have
      executed an Agreement for Purchase and Sale of the Designated Real Property
      Receivership Assets of (“PSA”) and, the Receiver has received confirmed good
      funds from the Initial Bidder as earnest money (“Purchaser Earnest Money”).

7.    Certain terms of the PSA may be summarized as follows:

      Purchaser/Initial Bidder:     Frank D. Foley, III

      Purchase Price: One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00)

      Earnest Money: $15,000.00


8.    The specific terms of the PSA, including a more specific definition of the
      Designated Real Property Assets, are contained in the PSA. A copy of the PSA
      may be obtained from the Receiver by sending a written request to the Receiver c/o
      Counsel at the address below along with a $25.00 cashier’s check or money order
      (for handling and postage) made payable to: Kevin O’Halloran, Receiver for the
      Designated Real Property Assets. If an interested party wishes to obtain a copy of
      the PSA on an expedited basis, that party should send electronic mail to Receiver’s
      counsel listed below to make such arrangements.

9.    Upon receipt of such a request for a copy of the PSA and such payment, the
      Receiver shall forthwith send a copy of the PSA to the requesting party.

10.   The Receiver will seek the Court’s approval and confirmation of the public sale of
      the Designated Real Property Assets under the terms in the PSA, subject to a
      possible overbid, in accordance with the procedures outlined in this Notice.

11.   Each person (except the Initial Bidder) wishing to bid on the Designated Real
      Property Assets (a “Potential Bidder,” which term shall not include the Initial
      Bidder) should obtain a copy of the PSA from the Receiver as provided above, if
      not previously obtained.

12.   To participate in the bidding process, each Potential Bidder must deliver to the
      Receiver the following (in writing, unless designated otherwise):
 Case 1:16-cv-00238-WLS Document 66 Filed 05/21/19 Page 3 of 13



      a. the full name and identity of the proposed purchaser and operator of the
         Designated Real Property Assets;

      b. written evidence, including financial means, of ability to consummate the
         transaction;

      c. the names and addresses of the CEO, president, and CFO (or equivalent
         functional positions) of the purchaser and operator;

      d. a bid for the Designated Real Property Assets (“Bid”), which is a letter from
         the Potential Bidder stating that (i) such bidder offers to purchase the
         Designated Real Property Assets upon the terms and conditions set forth in a
         copy of the PSA, marked to show the amendments and modifications to the
         PSA, including price and terms that the Potential Bidder proposes (“Marked
         Agreement”), and (ii) the Potential Bidder’s offer is open and irrevocable until
         the Closing (as such term is defined below);

      e. a Bid that (i) guarantees to the Receiver at least a ten (10) percent increase over
         the price offered in the PSA, (ii) is on terms otherwise identical to or more
         advantageous to the Receiver than, the terms of the PSA, (iii) is not conditioned
         on obtaining financing or on the outcome of unperformed due diligence by the
         Potential Bidder, (iv) does not request or entitle the Potential Bidder to any
         termination fee, expense reimbursement or similar type of payment, and (v)
         which provides that the Potential Bidder agrees that its Bid shall remain open
         and subject to acceptance by the Receiver until a Closing takes place;

      f. the Receiver prefers all cash, non-contingent contracts, so to the extent any Bid
         involves any contingency, delayed payment, or non-cash components, the
         Receiver, in his sole discretion, may value such components at any amount,
         including zero, and the Potential Bidder shall have no right of appeal
         whatsoever from the Receiver’s valuation; and

      g. a good faith deposit (“Bid Deposit”), in immediately available United States
         funds, in an amount not less than 150% of the amount of the Purchaser Earnest
         Money, which will be left in place until Closing in order to keep such Bid in
         place as a backup.

13.   The above must be submitted so that it is received by the Receiver’s Counsel not
      later than June 6, 2019 at 5:00 p.m. (“Bid Deadline”).


14.   The respective address, for purposes of submitting the above, including a Bid, are:

             Receiver’s counsel

             Robert T. Trammell, Jr.
 Case 1:16-cv-00238-WLS Document 66 Filed 05/21/19 Page 4 of 13



             The Trammell Firm, LLC
             P.O. Box 109
             Luthersville, GA 30251
             bob@trammellfirm.com

             and

             Jerry E. Peer, Jr.
             Peterson Conners, LLP
             545 Metro Place South, Suite 435
             Dublin, OH 43017
             jpeer@petersonconners.com

15.   A “Qualified Bidder” is a Potential Bidder that (i) timely delivers that above, and
      (ii) whose financial information demonstrates, to the Receiver’s reasonable
      satisfaction, the financial capability of the Potential Bidder to consummate the
      purchase of the Designated Real Property Assets. Any bid received from a
      Qualified Bidder that meets these requirements will be a “Qualified Bid.”

16.   For the purposes of these sale procedures, the PSA is a Qualified Bid, and the Initial
      Bidder is a Qualified Bidder.

17.   If the Receiver does not receive any Qualified Bids other than the PSA, the Receiver
      will report this fact to the Court at the Final Sale Hearing and proceed with the sale
      of the Designated Real Property Assets to the Initial Bidder.

18.   If there is at least one additional Qualified Bid for the Designated Real Property
      Assets, the Receiver will conduct a public auction (“Auction”) at the United
      States District Courthouse in Columbus, Georgia located at 120 12th St.,
      Columbus, GA 31901 at 2 p.m. on June 10, 2019, at which only the Initial Bidder
      and each other Qualified Bidder will be entitled to participate as bidders. If there
      is not at least one additional Qualified Bid, the Initial Bidder will be automatically
      deemed to have submitted the highest bid in the PSA, and the Receiver shall move
      for confirmation and approval of the sale to the Initial Bidder on the terms outlined
      in the PSA.

19.   At the Auction, bidding will begin with the highest Qualified Bid and continue in
      increments of not less than one percent (1%) of the Purchase Price in the PSA
      rounded to the nearest thousand dollar amount (the “Minimum Increment Bid”).
      The required amount of incremental bid may be adjusted by the Receiver, subject
      only to a requirement of good faith. The bidding will not conclude until each
      participating bidder has had the opportunity to submit any additional Qualified
      Bid(s) with full knowledge of the existing highest bid.

20.   At the conclusion of the bidding, for the Qualified Bidder other than the Initial
      Bidder to be considered a Successful Bidder, that Qualified Bidder must
 Case 1:16-cv-00238-WLS Document 66 Filed 05/21/19 Page 5 of 13



      immediately deposit with the Receiver an additional amount in immediately
      available United States funds, which, with its initial Bid Deposit, equals not less
      than ten (10) percent of its highest and best bid (the aggregate amount of such funds
      being the “Bid Deposit” of such Successful Bidder).

21.   At the conclusion of the bidding and any additional required deposit, the Receiver,
      will announce its determination as to the person (“Successful Bidder”) submitting
      the highest and best bid for the Designated Real Property Assets (“Successful Bid”).
      The Successful Bid, as determined by the Receiver, will be submitted to the Court
      by motion for confirmation. Notwithstanding anything to the contrary herein, the
      determination of the highest and best bid for the Designated Real Property Assets
      shall be that of the Court.

22.   The Receiver shall also move the Court for an order authorizing the confirmation
      of the sale of the Designated Real Property Assets free and clear of all (i) mortgages,
      security interests, conditional sale or other title retention agreements, pledges, liens,
      claims, judgments, demands, unrecorded easements, charges, encumbrances,
      defects, security interests, options, rights of first refusal, rights of reclamation and
      restrictions of all kind (collectively, "Interests") and (ii) all debts arising under or
      out of, in connection with, or in any way relating to, any acts of the Receiver,
      claims, rights or causes of action (whether in law or in equity, including, but not
      limited to, any rights or causes of action based on theories of transferee or successor
      liability under any law, statute, rule, or regulation of the United States, any state,
      territory, or possession thereof), obligations, demands, guaranties, rights,
      contractual commitments, restrictions, interests and matters of any kind or nature
      whatsoever (collectively, the "Claims"), with such Interests and Claims attaching
      to the proceeds of the sale of the Designated Real Property Assets in the same
      priority, extent, validity, and amount as such Interests and Claims attached to the
      Designated Real Property Assets, with such other approval as is required by the
      Court.

23.   By participating in the Auction, each Qualified Bidder shall be deemed to
      acknowledge that it has had an opportunity to review the Designated Real Property
      Assets prior to bidding and that such Qualified Bidder relied solely on that review
      and upon its own investigation and inspection of the Designated Real Property
      Assets in making its offers. Any pertinent documents in Receiver’s possession
      related to the Designated Real Property will be available for inspection under the
      terms of a signed Receiver’s confidentiality agreement prior to the Final Sale
      Hearing during regular business hours by prior reasonable arrangement with the
      Receiver.

24.   The Bid Deposit for the Successful Bid shall be distributed, as follows:

      a. at the Closing of the transaction for which the Bid Deposit was made, then to
         the Receiver;
 Case 1:16-cv-00238-WLS Document 66 Filed 05/21/19 Page 6 of 13



      b. within ten (10) days of entry of a final, non-appealable order by the Court, not
         subject to certiorari (“Final Order”) disapproving the transaction for which the
         Bid Deposit was made, then refunded to the Successful Bidder;
      c. within ten (10) days after written notification to the Successful Bidder by the
         Receiver of Receiver’s inability to close the transaction, then refunded to the
         Successful Bidder; or
      d. if, due to the Successful Bidder’s failure to consummate the sale of the
         Designated Real Property Assets, the Closing does not occur within (i) the time
         period set forth in the Marked Agreement with respect to the Successful Bid,
         (ii) an additional time period acceptable to the Receiver in writing, or (iii) if
         applicable, an additional time period authorized by the Court, then to the
         Receiver.

25.   The Receiver shall hold any Bid Deposit received in accordance with these
      Procedures in an escrow account. Each Qualified Bidder acknowledges that the
      Receiver shall act in accordance with these Procedures without further instructions.
      Neither the Receiver nor Receiver’s counsel shall have any duties or obligations
      except those expressly set forth herein and in the applicable Marked Agreement.
      Neither the Receiver nor the Receiver’s counsel shall be required to invest the Bid
      Deposits in an interest earning account or to segregate each deposit, but may, in
      their sole discretion, do so. In the event of a dispute between a Successful Bidder
      and the Receiver, the Receiver shall have the right to retain the Bid Deposit in
      escrow, and either party may apply to the Court for a determination of the rights
      and obligations of the parties.

26.   The Receiver will not be deemed to have accepted any bid, including the Successful
      Bid, until the Court has entered an Order approving the Successful Bid and the
      Receiver’s consummation of the sale. In the event a Closing does not take place as
      provided below, the Receiver reserves the right to accept the next highest and best
      Qualified Bid.

27.   If the Successful Bidder fails to close in accordance with the terms of the Successful
      Bid and the Final Order approving the sale, such Successful Bidder will forfeit its
      Bid Deposit, which shall be retained by the Receiver as liquidated damages, and
      not a penalty, it being agreed by participation in the bid process that actual damages
      are impossible to determine. In such event, the Designated Real Property Assets
      will be sold to the Qualified Bidder submitting the next highest bid which is able to
      close in accordance with the terms of the PSA or applicable Marked Agreement, as
      the case may be.

28.   In the event that the Receiver does not consummate a sale of the Designated Real
      Property Assets for any reason (other than the Successful Bidder’s failure to
      consummate a sale of the Designated Real Property Assets in accordance with the
      PSA or applicable Marked Agreement, as the case may be, and the Final Order
      approving sale), the Receiver’s sole obligation shall be to refund the Bid Deposit
      (if one was made by the Successful bidder) to the Successful Bidder, provided
 Case 1:16-cv-00238-WLS Document 66 Filed 05/21/19 Page 7 of 13



      however, that the foregoing shall not apply to the failure to consummate a sale if
      the Initial Bidder is the Successful Bidder, in which case the failure to consummate
      a sale of the Designated Real Property Assets shall be governed by the PSA.

29.   The closing of the sale of the Designated Real Property Assets shall take place in
      accordance with the closing date set forth in the successful bid. With respect to the
      Closing, time is of the essence.

30.   The balance of the purchase price shall be paid by the Successful Bidder to the
      Receiver, by wire transferred, certified funds, or other good funds at Closing in a
      form acceptable to the Receiver.

31.   All adjustments to be made in connection with the Closing, if any, shall be made as
      provided in the Successful Bid.

32.   Any sale, assignment or other disposition of the Designated Real Property Assets
      shall be without representations or warranties of any kind, nature, or description by
      the Receiver, its agents or the Receiver Estates. The transactional documents shall
      provide that THE RECEIVER HEREBY EXPRESSLY DISCLAIMS ANY
      AND ALL EXPRESS OR IMPLIED WARRANTIES WITH RESPECT TO
      THE DESIGNATED REAL PROPERTY ASSETS, INCLUDING,
      WITHOUT             LIMITATION,             THE         WARRANTIES                OF
      MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR
      PURPOSE. THE DESIGNATED REAL PROPERTY ASSETS SHALL BE
      TRANSFERRED “AS IS,” “WHERE IS,” WITH “ALL FAULTS.”

33.   In the event of any conflict in the terms and conditions set forth herein and in any
      agreement for the purchase of the Designated Real Property Assets approved by the
      Court (“Approved Purchase Agreement”), the terms and conditions of the
      Approved Purchase Agreement shall govern.

34.   The proceeds to the Receiver from the sale will be paid to Plaintiff.

35.   The sales proceeds received by Receiver must exceed the aggregate amount owed
      to Plaintiff for there to be any proceeds (the "Excess Proceeds") available for
      distribution to any holder of a lien or claim junior in priority to that of Plaintiff. In
      the event that the final Auction sales proceeds provide Excess Proceeds, the liens
      of junior lien holders shall attach to such proceeds in the same priority and to the
      same extent and validity as their respective liens and claims attached to the
      Auctioned Assets as of the Receivership Date, subject to the payment of the
      reasonable fees, costs, and expenses incurred by the Receiver (including those of
      his counsel) in determining such junior Liens and Claims and making such
      distributions.

36.   If a party in interest wishes to object to the sale of the Designated Real Property
      Assets or to assert that its liens or claims in, to, or under any of the Designated Real
      Property Assets are superior in priority to that of Plaintiff (the "Superior Lien or
        Case 1:16-cv-00238-WLS Document 66 Filed 05/21/19 Page 8 of 13



               Claim"), such party must intervene in this Receivership Case by filing with the
               Court a written pleading stating with specificity the grounds for its objection to the
               proposed auction sale of the Auctioned Assets, its grounds for asserting a Superior
               Lien or Claim, or both (the “Intervention/Objection Pleading”), and serve the
               Intervention/Objection Pleading on the Receiver and Plaintiff, not later than June
               6, 2019 (the “Intervention and Objection Bar Date”), or that party shall be
               forever barred from asserting such a lien or claim against (i) the proceeds of the
               sale of any of Designated Real Property Assets, (ii) the the Designated Real
               Property Assets, (iii) any purchaser of any of the Designated Real Property Assets,
               or (iv) the Receiver.

       37.     The respective notice and service addresses, for the Receiver and Plaintiff are: (i)
               Robert T Trammell, Jr., The Trammell Firm, LLC, P.O. Box 109, Luthersville,
               GA 30251, and Jerry E. Peer, Jr., Peterson Conners, LLP, 545 Metro Place South,
               Suite 435, Dublin, Ohio 43017; and (ii) Plaintiff’s counsel, John M. Bilheimer,
               Department of Justice, PO Box 14198 Ben Franklin Station, Washington, DC
               20044.


Submitted and filed in the United States District Court, this 21st day of May, 2019.

                                                      By: /s/ Kevin O’Halloran
                                                      Kevin O’Halloran in his official capacity as
                                                      Receiver, and not individually
       Case 1:16-cv-00238-WLS Document 66 Filed 05/21/19 Page 9 of 13




               IN THE UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF GEORGIA
                         ALBANY DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
         Plaintiff,                        )
                                           )
v.                                         )      CIVIL ACTION FILE
                                           )
                                           )      NO. 1:16-cv-00238-WLS
MARY WOHLWENDER CRISP,                     )
Individually, and in her capacities as the )
Exec. of the Estate of Mary Bradley        )
Cooper Wohlwender and the Trustee          )
of the Edward C. Wohlwender, Jr. Credit )
Shelter Trust and of the Marital Trust     )
Created under the LWT of Edward C.         )
Wohlwender, Jr., and WOHLWENDER )
ESTATE PROPERTIES LLC,                     )
                                           )
         Defendants.                       )
                                           )




                         CERTIFICATE OF SERVICE
I hereby certify that I have this day filed the foregoing NOTICE OF SALE OF
DESIGNATED REAL PROPERTY ASSETS OF WOHLWENDER ESTATE
PROPERTIES, LLC AND BIDDING PROCEDURES THEREFOR with the
Clerk of Court using the CM/ECF system, which will effect service on the following
counsel of record:

                          John M. Bilheimer, Esq.

                          Michael N. Wilcove, Esq.

                          Edward N. Davis, Esq.
      Case 1:16-cv-00238-WLS Document 66 Filed 05/21/19 Page 10 of 13




I further certify that I have this day served the foregoing NOTICE OF SALE OF
DESIGNATED REAL PROPERTY ASSETS OF WOHLWENDER ESTATE
PROPERTIES, LLC AND BIDDING PROCEDURES THEREFOR upon the
following interested parties by electronic mail at the following electronic mail
addresses:
Bob Hatcher         Bob@bobhatcher.com
Nancy Brumbelow     nancypat@windstream.net
Tommy Brumbelow     nancypat@windstream.net
Patrick Arnold      patrick.arnold@avisonyoung.com
John Flory          john_flory@ml.com
Joe Bostick         joebostickjr@gmail.com
Tim Shirah          timshirah55@gmail.com
Walter Hatchett     Walter@jonkohler.com
Wallace D. Bonner   WBonner@mcdr-law.com
Brian Williams      autodr31757@gmail.com
Charles Balfour     charles@balfourtimbercompany.com
Jacob Sartain       jsartain@sartainsheritage.com
Allen S. Woodard    aswoodardlaw@bellsouth.net
Chris Lacy          chris@lawofficeofchrislacy.com
Lanier Edwards      laniertimberland@yahoo.com
Kim Crouch          kcrouch@timberlandharvesters.com
John Haynes         John.Haynes@cbre.com
Chuck Ford          CHF@psstf.com
Mike Horne          mikehornesr@hotmail.com
Frank Foley         ffoley@theconcreteco.com
Cole Barfield       cole@barfieldauctions.com
Asa Candler         acandler@southwooddev.com
Bill Landmart       mailto:bill@landmart.com
Steve Kash          steve.kash@shepherdbrokers.com
Deanna Brumbelow    deepha@hotmail.com
Justin Carswell     jlc@mcwrealty.com
Brent Weitnauer     brent.weitnauer@avisonyoung.com
David Pittman       mrauforester@yahoo.com
Alan Mackey         amackey@landvest.com
Tiffanie Starr      starr@tirllc.com
Rand Jones          rbj@psstf.com
Bill Breiner        bill@landmart.com
Bob Riles           riles@gaforester.com
Mark Saviers        msaviers@sagepartners.com
Tony Brady          tony@anrllc.com
Josh West           jwest@abbevillefiber.com
Ed Pope             ed.pope@comcast.net
Michael Wright      Michael@fcrcommercial.com
Marty Flournoy      marty@fcrcommercial.com
Chris Wightman      chris@fcrcommercial.com
       Case 1:16-cv-00238-WLS Document 66 Filed 05/21/19 Page 11 of 13



Diane Russell          diane@fcrcommercial.com
Ken Melton             ken.wayback@gmail.com
Robbie Raybon          robert.raybon@gmail.com
Mike Rapp              mike.rapp@mohrpartners.com
Trey Carmack           trey@carmackcres.com
Jimmy Sorrells         wls@up-link.net
Mohamed Momin          mohamedmomin12@gmail.com
Zack Johnson           zachary.johnson@beasleygroup.com
Jordan Beasley         Jordan.beasley@beasleygroup.com
Reynolds Dickerstaff   reynolds@bickerstaffparham.com
Mark L Manley          Mark@BidWeeks.com
Mike Harrison          smikeharrison@gmail.com
Jeff Greene            ufors@att.net
Karl Wagner            wagkarl@gmail.com
Jim Gatewood           jgatewood@americuslaw.com
Rembert Brady          rbrady@g2cre.com
Robert Raybon          robert.raybon@gmail.com
Mark Knight            mknight@forestryrealestate.com
Edward N Davis         eddie@pstel.net
John Bickley           johnbickleysr@gmail.com
Adam Griffin           adam@georgialandcompany.com
Ernie Smallman         esmallman@gmail.com
Nehru Samantarai       nehrus27@gmail.com
David Aremu            aremuda@gmail.com
Ed Pope                ed.pope@comcast.net
Matthew Nygren         matthew.l.nygren@gmail.com
David Epperly          cdepperly@gmail.com
Lauren Segraves        lauren@robinsonstave.com
Bob Riles              riles@gaforester.com
Moez Hasni             hasnimoez@gmail.com
Len Meyer              lmeyer@lee-associates.com
Jordan Beasley         Jordan.Beasley@beasleygroup.com
Frank Walden           frank@cbckpdd.com
David Moore            Davidmoore@getlitvodka.com
Jaime Libran           libranjaime@hotmail.com
Matt Robinson          MattRRobinson42@gmail.com
Dan Rock               drock@frcemail.com
Pat DuBose             pathdubose@gmail.com
Ray Laurie Galloway    rgalloway@davisforestry.com
David Lieu             dslieu@gmail.com
Andrew Boutwell        aboutwell@forestinvest.com
Charles Clark          clark.charles12@gmail.com
Jason Williams         jason@landandrivers.com
Kevin Keen             kkeen@mossyoakproperties.com
Mike Matre             mike@matreforestry.com
Brad Waller            bradwaller@windstream.net
       Case 1:16-cv-00238-WLS Document 66 Filed 05/21/19 Page 12 of 13



Adam Henley           adam@henleyland.com
Nathan Greer          Nathan.Greer@afmforest.com
Greg Russell          gwr@ldl.net
Wanda Law             wanda.law@hiddenoaksalfinc.org
Andy Barrs            adbarrs@barrsindustries.com
Fife Whiteside        whitesidef@mindspring.com
Sally N. Dills        snd@ldl.net
F. Bradford Wilson, Jr. Brad.wilson@adamshemingway.com
James M. Skipper, Jr. jskipper@americuslaw.com

I further certify that I have this day served the foregoing NOTICE OF SALE OF
DESIGNATED REAL PROPERTY ASSETS OF WOHLWENDER ESTATE
PROPERTIES, LLC AND BIDDING PROCEDURES THEREFOR upon the
following interested parties by United States mail at the following mail addresses:


Barfield Auctions, Inc.
P.O. Box 370
Shellman, Georgia 39886

Jacob Sartain
106 First Choice Dr
Madison, MS 39110

Sally N. (“Salina”) Dills
General Counsel
Pezold Companies
600 Brookstone Centre Parkway
Columbus, GA 31904

F. Bradford Wilson, Jr.
Adams, Hemingway, Wilson & Rutledge, LLC
544 Mulberry Street, Ste. 1000
P.O. Box 1956
Macon, GA 31202-1956

Charles H. Ford, Jr.
Austin S. Gibson
Page, Scrantom, Sprouse, Tucker & Ford, P.C.
P.O. Box 1199
Columbus, Georgia 31902

James M. Skipper, Jr.
Gatewood, Skipper & Rambo, P.C.
Post Office Box 488
       Case 1:16-cv-00238-WLS Document 66 Filed 05/21/19 Page 13 of 13



Americus, Georgia 31709

Michael W. Horne, Sr.
301 Old Andersonville Road
Andersonville, GA 31711

Joe B. Bostick, Jr.
321 Bainbridge Road
Camilla, GA 31730

Wallace D. Bonner, Jr.
2829 Old Dawson Road
Albany, GA 31707

BJK Planation, Inc.
Attn: Tim Shirah
3093 Shirahland Rd.
Camilla, GA 31730

JCM Flat Rock Partners
c/o Christopher Wightman
2520 Wynnton Road
Columbus, GA 31906

JCM Flat Rock Partners
c/o Fife M. Whiteside
P.O. Box 5383
Columbus, GA 31906


      This 21st day of May, 2019.

                                /s/ Robert T. Trammell, Jr.
                                Robert T. Trammell, Jr. (Ga. Bar No. 715351)
                                bob@trammellfirm.com
                                Counsel for Receiver
THE TRAMMELL FIRM, LLC
P.O. Box 109
Luthersville, GA 30251
Tel: (770) 927-0085
Fax: (678) 884-9019
